



TERM NOTE


$23,750,000.00    Worcester, Massachusetts
May 19, 2016


FOR VALUE RECEIVED, the undersigned, IPG PHOTONICS CORPORATION, a Delaware
corporation with a principal place of business at 50 Old Webster Road, Oxford,
Massachusetts 01540 (the “Borrower”) hereby promises to pay to


BANK OF AMERICA, N.A.,


a national banking association organized and existing under the laws of the
United States of America (the “Bank”), OR ORDER, at its office at 100 Federal
Street, Boston, Massachusetts 02110, or such other place as the Bank may from
time to time specify in writing, the principal sum of


TWENTY-THREE MILLION SEVEN HUNDRED FIFTY THOUSAND
AND 00/100 DOLLARS ($23,750,000.00)


with interest on the unpaid principal until paid at the rate and in the manner
hereinafter provided in lawful money of the United States of America in
immediately available funds, without counterclaim or setoff and free and clear
of, and without any deduction or withholding for, any taxes or other payments.


This Term Note is issued in conjunction with an Amended and Restated Loan
Agreement dated as of April 30, 2015, as amended by a First Amendment to Amended
and Restated Loan Agreement dated as of even date herewith, both by and between
the Borrower and the Bank (as may be further amended from time to time,
collectively, the “Agreement”), all the terms and conditions of which are
incorporated herein by reference. No reference to the Agreement or to any
provision thereof shall affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal of and interest on this Term
Note as herein provided. An Event of Default under the Agreement shall also
constitute an Event of Default hereunder. The occurrence of an Event of Default
shall constitute a default (beyond any applicable grace or cure periods) under
each of the other obligations of the Borrower to the Bank. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement. “$” or “dollars” denotes lawful currency of the United
States of America.


Interest shall be calculated on the daily unpaid principal balance of the
indebtedness evidenced by this Term Note computed on the basis of the actual
number of days elapsed over a year of 365/366 days, provided that interest shall
be due for the actual number of days elapsed during each period for which
interest is being charged. Installments of principal which are not paid when due
under this Term Note shall continue to bear interest until paid.


The unpaid principal of this Term Note from time to time outstanding shall bear
interest per annum (the “Note Rate”) at a fluctuating rate equal to one and
twenty one-hundredths percent (1.20%) above the LIBOR Rate (Adjusted
Periodically) (a “LIBOR Loan”). If the LIBOR Rate (Adjusted Periodically)
becomes unavailable, then the Note Rate will be equal to the Prime Rate.


    





--------------------------------------------------------------------------------





“Prime Rate” shall be that variable per annum rate of interest announced from
time to time by the Bank as its Prime Rate. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate being charged to any
customer. Changes in the Note Rate resulting from changes in the Prime Rate
shall take place immediately without notice or demand of any kind on the
effective date of any change in the Prime Rate by the Bank.


The interest rate on each LIBOR Loan hereunder will be adjusted on the first day
of each LIBOR Interest Period (each an “Adjustment Date”) and remain fixed until
the next Adjustment Date. If the Adjustment Date in any particular month would
otherwise fall on a day that is not a Banking Day then, at the Bank’s option,
the Adjustment Date for that particular month will be the first Banking Day
immediately following thereafter.


The “LIBOR Rate (Adjusted Periodically)” is a rate of interest equal to the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) (or a comparable
or successor rate which is approved by the Bank), as published by Bloomberg (or
other commercially available source providing quotations of such rate as
selected by the Bank from time to time) as determined for each Adjustment Date
at approximately 11:00 a.m. London time two (2) London Banking Days prior to the
Adjustment Date, for U.S. Dollar deposits (for delivery on the first day of such
LIBOR Interest Period) with a term of one (1) month; as adjusted from time to
time in the Bank’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. The “LIBOR Interest Period” must be
fixed for a period of one (1) month. If at any time the LIBOR Rate (Adjusted
Periodically) is less than zero, such rate shall be deemed to be zero for the
purposes of this Term Note. No LIBOR Interest Period shall extend beyond the
Maturity Date (defined below).


A “London Banking Day” is a day on which banks in London are open for business
and dealing in offshore dollars. The term “Banking Day” means, unless otherwise
provided in this Term Note, a day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close, or are in fact closed, in the
state where the Bank’s lending office is located, and, if such day relates to
amounts bearing interest at an offshore rate (if any), any such day on which
dealings in dollar deposits are conducted among banks in the offshore dollar
interbank market. All payments and disbursements which would be due on a day
which is not a Banking Day will be due on the next Banking Day, and such
extension of time shall be included in computing interest and fees in connection
with such payment. All payments received on a day which is not a Banking Day
will be applied to the credit on the next Banking Day.


The Borrower may prepay LIBOR Loans only upon at least three (3) Banking Days
prior written notice to the Bank (which notice shall be irrevocable), and any
such prepayment shall occur only on the last day of the LIBOR Interest Period.
Each prepayment of an amount bearing interest at the then applicable interest
rate, whether voluntary, by reason of acceleration or otherwise, will be
accompanied by the amount of accrued interest on the amount prepaid, and a
prepayment fee as described below. A “prepayment” is a payment of an amount on a
date other than an Adjustment Date.


Without limiting the foregoing, if the Borrower makes a prepayment of a LIBOR
Loan hereunder, the Borrower shall pay to the Bank a “yield maintenance fee” in
an amount computed





--------------------------------------------------------------------------------





as follows: The current rate for United States Treasury securities (bills on a
discounted basis shall be converted to a bond equivalent) with a maturity date
closest to the term chosen pursuant to the Adjustment Date as to which the
prepayment is made, shall be subtracted from the LIBOR Rate in effect at the
time of prepayment. If the result is zero or a negative number, there shall be
no yield maintenance fee. If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
prepaid. The resulting amount shall be divided by 360 and multiplied by the
number of days remaining in the term chosen pursuant to the Adjustment Date as
to which the prepayment is made. Said amount shall be reduced to present value
calculated by using the above referenced United States Treasury securities rate
and the number of days remaining in the term chosen pursuant to the Adjustment
Date as to which prepayment is made. The resulting amount shall be the yield
maintenance fee due to the Bank in respect of a prepayment. If by reason of an
Event of Default, the Bank elects to declare this Term Note immediately due and
payable, then any yield maintenance fee with respect to a LIBOR Loan shall
become due and payable in the same manner as though the Borrower had availed
itself of a voluntary prepayment.


The Borrower shall pay interest monthly on the last day of each LIBOR Interest
Period until payment in full of any principal outstanding under this Agreement.
The Borrower shall repay the principal amount outstanding in equal quarterly
installments of Two Hundred Ninety-Six Thousand Eight Hundred Seventy-Five and
00/100 Dollars ($296,875.00) each, commencing on August 19, 2016 and on the same
day of each November, February, May and August thereafter, and ending on the
Maturity Date hereinafter defined. All principal, interest and other
indebtedness evidenced by this Term Note and due hereunder, if not sooner paid,
shall be due and payable on May 19, 2023 (the “Maturity Date”).


If the entire amount of any required principal and/or interest is not paid in
full within fifteen (15) days after the same is due, the Borrower shall pay to
the Bank a late fee equal to four percent (4%) of the required payment. Such
late charge payments are made for the purpose of compensating the Bank for its
administrative, costs and expenses in handling late payments and losses in
connection therewith. This provision is not intended to provide a grace period
for any payment otherwise due and payable and shall not constitute a waiver by
the Bank to insist upon the strict performance of any of the Borrower’s
covenants or agreements with, or obligations to, the Bank or to declare any
event of default for any payment not made when it was due and payable.


All payments shall be applied first to the payment of all fees, expenses and
other amounts due to the Bank (excluding principal and interest), then to
accrued interest, and the balance on account of outstanding principal; provided,
however, that after an Event of Default, payments will be applied to the
obligations of the Borrower to the Bank as the Bank shall determine in its sole
discretion.


Upon the occurrence of an Event of Default (whether or not the Bank has
accelerated payment of this Term Note), or after the Maturity Date or after
judgment has been rendered on this Term Note or any other Obligations under the
Agreement, the Borrower’s right to select pricing options shall cease and the
unpaid principal of this Term Note, including interest, fees or costs which are
not paid when due, will, at the option of the Bank, bear interest at a rate
which is four percent (4%) per annum greater than the rate of interest which
would otherwise be applicable hereunder (the





--------------------------------------------------------------------------------





“Default Rate”). This may result in compounding of interest. This will not
constitute a waiver of any Event of Default.


At its option, and at any time, whether immediately or otherwise, upon the
occurrence of an Event of Default, the Bank may declare this Term Note
immediately due and payable without further action of any kind including notice,
further demand or presentment.


The Borrower hereby authorizes the Bank, without liability on the Bank’s part,
to debit from time to time from the Automatic Payments Deposit Account the
Automatic Payments. If the funds in the Automatic Payments Deposit Account are
insufficient to cover any payment, the Bank shall not be obligated to advance
funds to cover the payment. At any time for any reason, the Bank may voluntarily
terminate Automatic Payments. The Bank shall provide the Borrower timely notice
of any debit made from the Automatic Payments Deposit Account or termination of
Automatic Payments.


Upon and after the occurrence of an Event of Default, (A) the Borrower hereby
authorizes the Bank, at any time and from time to time, without notice, which is
hereby expressly waived by the Borrower, and whether or not the Bank shall have
declared any credit subject hereto to be due and payable in accordance with the
terms of the Agreement, to set off against, and to appropriate and apply to the
payment of, the Borrower's Obligations (whether matured or unmatured, fixed or
contingent, liquidated or unliquidated), any and all amounts owing by the Bank
to the Borrower (whether payable in U.S. dollars or any other currency, whether
matured or unmatured, and in the case of deposits, whether general or special
(except trust and escrow accounts), time or demand and however evidenced), and
(B) pending any such action, to the extent necessary, to hold such amounts as
collateral to secure such Obligations and to return as unpaid for insufficient
funds any and all checks and other items drawn against any deposits so held as
the Bank, in its sole discretion, may elect. The Borrower hereby grants to the
Bank a security interest in all deposits and accounts maintained with the Bank
to secure the payment of all Obligations of the Borrower to the Bank under this
Term Note, the Agreement and all agreements, instruments and documents related
to this Term Note. TO THE EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS TO REQUIRE
THE BANK TO EXERCISE ITS REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO
SUCH DEPOSITS ARE HEREBY VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.


The Borrower shall pay on demand all expenses of the Bank in connection with the
preparation, administration, default, collection, waiver or amendment of loan
terms, or in connection with the Bank’s exercise, preservation or enforcement of
any of its rights, remedies or options hereunder, including, without limitation,
reasonable fees of outside legal counsel, accounting, consulting, brokerage or
other similar professional fees or expenses, and any fees or expenses associated
with travel or other costs relating to any appraisals or examinations conducted
in connection with the Loan or any collateral therefor, and the amount of all
such expenses shall, until paid, bear interest at the rate applicable to
principal hereunder (including any Default Rate) and be an obligation secured by
any collateral.


The Borrower and each endorser or other person now or hereafter liable for the
payment of any of the indebtedness evidenced by this Term Note, severally,
agrees, by making or endorsing





--------------------------------------------------------------------------------





this Term Note or by making any agreement to pay any of the indebtedness
evidenced by this Term Note, to waive presentment for payment, protest and
demand, notice of protest, demand and of dishonor and non-payment of this Term
Note, and consents without notice or further assent: (a) to the substitution,
exchange, or release of any collateral securing this Term Note or any part
thereof at any time; (b) to the acceptance by the holder or holders at any time
of any additional collateral or security of this Term Note, (c) to the
modification or amendment at any time, and from time to time, of this Term Note,
the Agreement and any instrument securing this Term Note, at the request of any
person liable hereon; (d) to the granting by the holder hereof of any extension
of the time for payment of this Term Note or for the performance of the
agreements, covenants and conditions contained in this Term Note, the Agreement
or any instrument securing this Term Note, at the request of any other person
liable hereon; and (e) to any and all forbearances and indulgences whatsoever;
and such consent shall not alter or diminish the liability of any person.


This Term Note shall be governed by, and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with, the
laws of The Commonwealth of Massachusetts (excluding the laws applicable to
conflicts or choice of law). The Borrower agrees that any suit for the
enforcement of this Term Note or any of the other Loan Documents may be brought
in the courts of The Commonwealth of Massachusetts or any Federal Court sitting
therein and consents to the non-exclusive jurisdiction of such court and to
service of process in any such suit being made upon the Borrower by mail at the
address specified herein. The Borrower hereby waives any objection that it may
now or hereafter have to the venue of any such suit or any such court or that
such suit was brought in an inconvenient court.


THE BORROWER (AND THE BANK BY ACCEPTANCE OF THIS TERM NOTE) HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS TERM NOTE OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) ACKNOWLEDGES THAT IT HAVE BEEN INDUCED TO
ENTER INTO THIS TERM NOTE AND THE OTHER DOCUMENTS CONTEMPLATED HEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND (C)
CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.


This Term Note is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Term Note. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Term Note, and no party is relying
on any promise, agreement or understanding not set forth in this Term Note. This
Term Note may not be amended or modified except by a written instrument
describing such amendment or modification executed by the Borrower and the Bank.


    





--------------------------------------------------------------------------------





No portion of the proceeds of the Loan shall be used, in whole or in part, for
the purpose of purchasing or carrying any “margin stock” as such term is defined
in Regulation U of the Board of Governors of the Federal Reserve System.


The Bank may at any time pledge or assign all or any portion of its rights under
this Term Note or the Agreement (including any portion of this Term Note) to any
of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or assignment or
enforcement thereof shall release the Bank from its obligations under the Note,
the Agreement or any loan documents related thereto.


Upon receipt of (i) an affidavit of an officer of the Bank as to the loss,
theft, destruction or mutilation of this Term Note or any other loan document
which is not of public record, and (ii) an indemnity by the Bank in favor of the
Borrower with respect to losses, claims or damages resulting therefrom, and, in
the case of any such loss, theft, destruction or mutilation, upon cancellation
of this Term Note or other loan document, the Borrower will issue, in lieu
thereof, a replacement Term Note or other loan document in the same principal
amount thereof and otherwise of like tenor.








THIS SPACE INTENTIONALLY LEFT BLANK;
SIGNATURE APPEARS ON THE FOLLOWING PAGE










--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed by its
duly authorized officer as an instrument under seal as of the day and year first
above written.






 
 
IPG PHOTONICS CORPORATION
 
 
 
/s/ Brenda J. Cullen
 
By: /s/ Timothy P.V. Mammen
Witness
 
Name: Timothy P.V. Mammen
 
 
Title: Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








